Citation Nr: 0925563	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, bilaterally.  

3.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1976 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  The claims were previously remanded by 
the Board in November 2006 for additional notice and 
evidentiary development.  Such development has now taken 
place and the Board may proceed with appellate review.  

The Veteran requested and was afforded a hearing at the RO in 
Nashville, Tennessee before the undersigned Veterans Law 
Judge in July 2006.  A written transcript of this hearing was 
prepared and incorporated into the evidence of record.  

In the Board's November 2006 remand, the issues of 
entitlement to service connection for a right shoulder 
disorder and entitlement to a disability rating in excess of 
10 percent for the residuals of a torn ligament of the left 
shoulder were REFERRED to the RO for adjudication.  As of 
yet, the record does not reflect that any action has been 
taken regarding these claims by the RO.  Therefore, if the RO 
has indeed not addressed these claims, they are again 
REFERRED to the RO for adjudication.  


FINDINGS OF FACT

1.  The RO's October 1997 decision denying the Veteran's 
claim of service connection for a bilateral knee disorder was 
not appealed and is therefore final.  

2.  Evidence received since the October 1997 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a bilateral 
knee disorder and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's bilateral carpal tunnel disorder did not 
manifest during, or as a result of, his military service.  

4.  The Veteran's osteoarthritis of the lumbar spine is 
manifested by slight limitation of motion with flexion to 75 
degrees and pain at the extremes of motion; it is not 
manifested by muscle spasm, moderate limitation of motion or 
forward flexion between 30 and 60 degrees, or any 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying service 
connection for the Veteran's bilateral knee disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The criteria for entitlement to service connection for 
carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303 (2008).  

4. The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 & 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 & 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  While this letter was not sent prior to 
the initial adjudication on this matter, the claim was 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Consequently, 
the Board finds that adequate notice has been provided, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Regarding the claim of entitlement to service connection for 
carpal tunnel syndrome, the duty to notify was satisfied by 
way of letters sent to the Veteran in February 2003 and June 
2007 that fully addressed all notice elements.  The June 2007 
letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in the June 2007 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett, 20 Vet. App at 376.  
In any event, because the claim is being denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Finally, regarding the Veteran's claim for an increased 
disability rating, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in June 2003 and June 2007, prior to the initial RO 
decision that is the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also informed of the need to show a 
worsening of his disability and asked to submit evidence and 
information in his possession to the RO.  

The Board acknowledges that the letters sent to the Veteran 
in June 2003 and June 2007 did not fully meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing.  Specifically, the Veteran was not 
provided with the relevant rating criteria.  However, the 
Veteran was supplied with the rating criteria, as it existed 
prior to and since September 2003, in the May 2005 statement 
of the case.  As already noted, fully compliant notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect.  Prickett, 20 Vet. App. at 376.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for carpal tunnel 
syndrome because there is no evidence to satisfy the second 
and third McLendon criteria discussed above.  Specifically, 
there is no evidence of a disease or injury of the wrists 
during military service or any competent evidence suggesting 
that the Veteran's carpal tunnel disorder may be related to 
military service.  Therefore, a medical examination would 
serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  
The Veteran was not prejudiced by the lack of VA examination.

There is also no statutory duty in this case to assist the 
Veteran to develop his claim of new and material evidence for 
a bilateral knee disorder.  Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. 2003) 
("[I]n the absence of new and material evidence, VA is not 
required to provide assistance to a claimant attempting to 
reopen a previously disallowed claim, including providing a 
medical examination or obtaining a medical opinion.").

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  The Veteran was 
afforded VA examinations of the spine in March 2003 and April 
2009, and VA has incorporated these examinations into the 
record and has also incorporated copies of the Veteran's 
private medical records into the claims file.  Significantly, 
the Veteran has not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that VA has not already attempted to obtain.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



New and Material Evidence for a Bilateral Knee Disorder 

The Veteran was denied service connection for a bilateral 
knee disorder in an October 1997 rating decision.  The 
Veteran did not appeal this decision and it is therefore 
final.  In July 2003, the RO denied the Veteran's request to 
reopen his claim of service connection for a bilateral knee 
disorder.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for a bilateral 
knee disorder in an October 1997 rating decision.  The RO 
noted that although the Veteran was treated for a bilateral 
knee condition in-service, there were no permanent residuals 
of this condition.  Therefore, for the evidence to be 
material in this case, it must relate to this unestablished 
fact.  

That said, none of the evidence submitted by the Veteran 
since the October 1997 rating decision addresses this 
evidentiary deficiency.  VA has received copies of the 
Veteran's service treatment records from the Veteran.  These 
records reflect that the Veteran was treated in October 1980 
for left knee pain.  Subsequent records demonstrate that the 
Veteran was seen with complaints of right knee pain in 
September 1989 and October 1989.  Finally, the records 
indicate that the Veteran was treated in June 1994 for left 
knee pain after slipping on ice.  The Veteran's service 
treatment records were already of record at the time of the 
October 1997 rating decision, and as such, this evidence is 
not new.  Furthermore, the RO did not deny the Veteran's 
claim in October 1997 for lack of evidence establishing that 
the Veteran had in-service treatment for his knees.  In fact, 
the RO conceded this point, noting that the Veteran was 
treated for a bilateral knee condition during military 
service.  

VA has received no additional medical evidence pertaining to 
the Veteran's claimed bilateral knee disorder.  The Veteran 
did submit a private treatment record from March 2006 
indicating that he had ankle pain as well as a record from 
April 2006 indicating that he had hip pain.  However, none of 
these records referred to the Veteran's knees and are 
therefore immaterial.  

The only evidence of a current knee disorder that is related 
to service is the Veteran's own statements.  During his July 
2006 hearing, the Veteran testified that he had not been 
diagnosed with a current bilateral knee disorder.  However, 
the Veteran reported that he experienced pain in his knees 
that he believed was related to jump school during his 
military service.  The Veteran reported not seeking treatment 
during service because he was told not to complain by a 
senior officer.  

The Veteran, however, is not competent to diagnose himself 
with a knee disability that is etiologically related to 
military service.  While a layperson is competent to testify 
to matters not requiring medical expertise, such as symptoms 
of pain or shortness of breath, he is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, VA has received no competent evidence addressing the 
evidentiary deficiency that resulted in the October 1997 
denial - namely, there is still no evidence of a chronic knee 
disorder that manifested during, or as a result of, the 
Veteran's military service.  

As a final matter, the Board notes that the Veteran reported 
seeking treatment from a Dr. Bishop for his knees after 
military service.  The RO attempted on several occasions to 
obtain an authorization and consent form from the Veteran to 
obtain these records.  However, at the present time, the 
Veteran has not responded to this request.  While VA has a 
statutory duty to assist in developing evidence pertinent to 
a claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence - the duty to assist is not a 
one way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, whatever evidence may have been obtained 
cannot be considered.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's current complaints of knee pain were incurred in 
service or is related to his military service.  As such, it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for a bilateral knee disorder remains closed.  

Service Connection for Carpal Tunnel Syndrome

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for bilateral carpal tunnel syndrome.  However, 
the preponderance of the evidence of record demonstrates that 
the Veteran's carpal tunnel syndrome is not related to 
military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, a wrist injury or wrist 
pain.  An April 1991 treatment record does indicate that the 
Veteran was seen with complaints of left shoulder pain for 
the past month after lifting weights.  However, the record 
makes no mention of wrist pain and specifically noted that 
the Veteran had no tingling, numbness or radiculopathy.  
Furthermore, according to the Veteran's March 1997 retirement 
examination, his upper extremities were normal and there was 
no report of wrist pain or tingling on the part of the 
Veteran.  As such, there is no evidence of carpal tunnel 
syndrome during military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The first medical evidence of record of a diagnosis of carpal 
tunnel syndrome are private treatment records from July 2002.  
According to these records, the Veteran was diagnosed with 
mild carpal tunnel syndrome.  These records are dated more 
than 5 years after military service and do not suggest that 
the Veteran had suffered from carpal tunnel since his 
separation from military service.  There is no additional 
medical evidence of record pertaining to carpal tunnel 
syndrome.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for carpal 
tunnel syndrome.  There is no evidence of an in-service 
disease or injury regarding the wrists, and there is no 
evidence of a diagnosis of carpal tunnel syndrome during 
service.  Furthermore, the only medical evidence of record 
regarding the Veteran's claim is a July 2002 diagnosis of 
carpal tunnel syndrome.  There is no competent medical 
opinion suggesting a nexus between this diagnosis and the 
Veteran's military service.  As such, service connection is 
not warranted.  

The Board recognizes that the Veteran testified in his July 
2006 hearing that he experienced wrist pain during his 
military service.  As a layperson, the Veteran is competent 
to testify to matters such as pain that do not require 
medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's testimony regarding wrist pain 
during service is competent evidence.  

However, the Board does not find this testimony to be 
credible evidence of continuity of symptomatology since 
separation from active duty.  The Veteran did not report any 
wrist pain during his retirement examination in March 1997.  
The Board recognizes that the Veteran testified in his 
hearing that he did not seek treatment because he did not 
want to appear weak among his fellow soldiers.  However, this 
does not account for the lack of evidence during the 
Veteran's retirement examination.  Furthermore, there is no 
evidence of treatment for pain in the wrists for more than 5 
years after separation.  The Veteran also testified during 
his hearing that his wrist pain began when he took a job 
after separation from service that required a lot of typing.  
This tends to undermine the Veteran's claim of constant wrist 
pain since military service.  Therefore, based on the current 
evidence of record, the Board finds that the Veteran has not 
had chronic wrist pain since his separation from active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for carpal tunnel syndrome of the upper 
extremities must be denied.

Increased Rating for Osteoarthritis of the Lumbar Spine

Relevant Facts and Regulations

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for service-connected 
osteoarthritis of the lumbar spine.  For historical purposes, 
service connection was granted in a December 1997 rating 
decision.  A disability evaluation of 10 percent was assigned 
under Diagnostic Code 5295, effective as of August 1, 1997.  
VA received the Veteran's claim for an increased disability 
rating in January 2003.  

The Veteran was subsequently afforded a VA spinal examination 
in March 2003.  The Veteran reported having flare-ups every 3 
to 4 months.  The examiner indicated that the Veteran 
experienced no additional limitation of motion during flare-
ups.  There was no evidence of unsteadiness and the Veteran 
denied needing a cane or other assistive device for 
ambulation.  The examiner concluded that the Veteran had 
forward flexion to 90 degrees, extension to 10 degrees, right 
lateral bend to 55 degrees, and left lateral bend to 50 
degrees.  There was no additional limitation of motion due to 
pain, fatigability, weakness, muscle spasm, lack of 
endurance, or tenderness.  

A neurological examination was performed as part of the March 
2003 examination.  The Veteran was found to have no 
abnormalities, with normal sensation, muscle strength, and 
reflexes.  The examiner also found the Veteran's lumbar 
vertebrae to be of normal height and alignment, with the 
intervertebral disc spaces maintained.  X-ray examination did 
not reveal significant degenerative changes.  The examiner 
concluded that the Veteran's back disorder did not bother him 
on a regular basis.  It was also the examiner's opinion that 
the Veteran's subjective complaints far outweighed any 
objective or clinical findings.  

The record also contains private medical records of back 
treatment from March 2006 and April 2006.  These records 
indicate that the Veteran experienced pain, limited motion, 
and functional limitations such as limited standing.  The 
Veteran described this pain as a sensation of his upper back 
pushing on his lower back.  

The Veteran was afforded a final VA spine examination in 
April 2009.  The examiner noted that the Veteran did not need 
assistive devices and was capable of walking an unlimited 
distance.  The Veteran did bring a brace with him to the 
examination, but he was not using it at the time of 
examination.  It was also noted that the Veteran was able to 
perform his activities of daily living without any problems.  
The examiner indicated that the Veteran had no flare-ups, 
exacerbations, or physician prescribed bed rest over the last 
12 months.  

No neurological impairments were found at the time of 
examination.  Forward flexion of the thoracolumbar spine was 
to 75 degrees, extension was from 0 to 30 degrees, right and 
left lateral rotation were to 30 degrees, and left and right 
lateral bending were to 25 degrees.  The examiner concluded 
that the Veteran experienced pain at the extremes of motion, 
but there was no additional limitation of motion upon 
repetition.  There was also no crepitus, instability, 
weakness, or spasm.  The examiner assigned diagnoses of 
residuals of a lumbar strain and severe degenerative disc 
disease at the L5-S1 level.  The examiner opined that it was 
conceivable that the Veteran may have further limitation of 
motion due to pain, but it was noted that any estimate as to 
what this limitation may be could not be determined.  The 
examiner also noted that the Veteran had some functional 
limitation, manifested by heavy lifting, bending and 
prolonged standing.  

Throughout the course of this appeal, the Veteran's service-
connected osteoarthritis of the lumbar spine has been rated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295.  During the pendency of this 
appeal, and as pertinent to this Veteran's disability, the 
rating criteria for evaluating disabilities of the spine were 
amended, effective September 26, 2003.  The Board is required 
to consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for this disability is warranted.  

VA's Office of General Counsel (OGC) has concluded that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the Veteran all due consideration, will apply the old 
criteria prospectively.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

As no neurologic component has been medically associated with 
the Veteran's service-connected osteoarthritis of the lumbar 
spine (see the March 2003 and the April 2009 VA examination 
reports), consideration of a separate disability evaluation 
for neurological manifestations is not warranted.  See38 
C.F.R. § 4.71a, Note (1).  




Evaluation Prior to September 2003 and Thereafter

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strains are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 and limitation of motion of the lumbar 
spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Under Diagnostic Code 5295, a 10 percent rating is warranted 
when there is characteristic pain on motion, and a 20 percent 
evaluation is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5292, slight limitation of the lumbar 
spine warrants a 10 percent disability evaluation, while 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability evaluation.  38 C.F.R. § 4.71a.

The Veteran was afforded VA examination of the spine in March 
2003.  The VA examiner concluded that the Veteran did not 
experience muscle spasms.  Range of motion measurements were 
also taken of the lumbar spine.  The Veteran had forward 
flexion to 90 degrees, extension to 10 degrees, right lateral 
bend to 55 degrees, and left lateral bend to 50 degrees.  
Also, according to the Veteran's April 2009 VA examination, 
the Veteran did not experience spasms.  He was also found to 
have forward flexion of the thoracolumbar spine to 75 
degrees, extension from 0 to 30 degrees, right and left 
lateral rotation to 30 degrees, and left and right lateral 
bending to 25 degrees.  

Therefore, the next-higher disability rating of 20 percent is 
not warranted under Diagnostic Code 5295, as there is no 
evidence of a lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a.  Likewise, the 
Veteran is not entitled to the next-higher disability rating 
of 20 percent under Diagnostic Code 5292 due to limitation of 
motion.  The Veteran was noted to have full forward flexion 
to 90 degrees in March 2003 and flexion to 75 degrees in 
April 2009.  The Veteran was also found to have full 
extension to 30 degrees during the last VA examination.  
Therefore, the Veteran's limitation of motion is best 
characterized as "slight" rather than "moderate."  As 
such, a 20 percent disability rating is not warranted under 
Diagnostic Code 5292.  

As a final matter, the Board recognizes that the April 2009 
VA examiner diagnosed the Veteran with "severe" 
degenerative disk disease.  While an examiner's description 
of the severity of the disability is probative evidence to be 
considered when making a determination as to the proper 
rating, the language in and of itself is not altogether 
dispositive.  38 C.F.R. §§ 4.2, 4.6.  The Board must also 
consider the objective medical evidence of record in making 
its assessment.  In the present case, while the examiner used 
the word "severe," the evidence demonstrates that the 
Veteran has maintained a significant range of motion, does 
not experience pain throughout this range of motion, and 
suffers no neurological abnormalities.  Furthermore, the 
Veteran was noted to have no problem performing his 
activities of daily living during his March 2009 VA 
examination.  As such, the evidence of record demonstrates 
that the Veteran's symptomatology is not properly 
characterized as severe, but instead, as slight.  

Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strains are to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

Under this rating formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent evaluation 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height, and a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

As already discussed, the Veteran was noted to have forward 
flexion of the lumbar spine to 90 degrees in March 2003.  The 
Veteran had a combined lumbar spine range of motion of 205 
degrees during this examination.  Subsequently during the 
April 2009 VA examination, the Veteran was found to have 
forward flexion of the thoracolumbar spine to 75 degrees.  
The Veteran had a combined thoracolumbar spine range of 
motion of 215 degrees during this examination.  Therefore, 
the evidence of record does not suggest that the Veteran has 
been entitled to a disability rating of 20 percent for 
limitation of motion of the thoracolumbar spine at any time 
during the pendency of this claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

However, even when applying the above DeLuca criteria, the 
Board still finds that the Veteran's limitation of motion is 
insufficient to warrant the next-higher 20 percent disability 
evaluation.  Upon examination in March 2003, the Veteran was 
noted to have no additional limitation of motion due to pain.  
The private medical evidence and the March 2009 VA 
examination note that the Veteran experienced back pain.  
However, the March 2009 VA examiner simply noted that it was 
"feasible" that the Veteran may have further limitation of 
motion due to pain.  No prediction as to what this further 
limitation may be was made.  As such, the evidence does not 
suggest that the Veteran's limitation of motion reached a 
"moderate" degree, or that flexion was limited to between 
30 and 60 degrees, due to pain.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating under the Formula for 
Rating Intervertebral Disc Syndrome.  According to the April 
2009 VA examination, the Veteran was diagnosed with 
degenerative disc disease.  Intervertebral disc syndrome is 
to be rated based on incapacitating episodes.  The next-
higher disability rating of 20 percent is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  For rating purposes, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id 
at Note (1).  However, the March 2009 VA examiner 
specifically noted that the Veteran had no physician ordered 
bed rest in the past 12 months.  As such, a 20 percent 
disability rating would not be warranted based on 
incapacitating episodes.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms have been no more than 10 percent 
disabling throughout the course of the period of the appeal, 
and as such, staged ratings are not warranted.  According to 
the March 2003 VA examination, the Veteran had full flexion 
of the spine without additional limitation of motion due to 
pain.  Subsequently, the Veteran had flexion of the spine to 
75 degrees in March 2009 with no incapacitating episodes.  As 
such, a disability rating in excess of 10 percent has not 
been warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for osteoarthritis of the lumbar spine 
must be denied.


ORDER

New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder is not reopened and remains denied.  

Entitlement to service connection for carpal tunnel syndrome, 
bilaterally, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


